IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44169

STATE OF IDAHO,                                )   2017 Unpublished Opinion No. 387
                                               )
       Plaintiff-Respondent,                   )   Filed: March 2, 2017
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
GEORGE CODY THORNOCK,                          )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Steven J. Hippler, District Judge.

       Judgment of conviction and concurrent unified sentences of twenty years, with
       five years determinate, for battery with intent to commit rape and seven years,
       with three years determinate, for possession of methamphetamine, affirmed; order
       denying Idaho Criminal Rule 35 motion for reduction of sentences, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                and MELANSON, Judge
                  ________________________________________________

PER CURIAM
       George Cody Thornock was found guilty of battery with the intent to commit rape, Idaho
Code §§ 18-903, 18-911, 18-6101(4), and pled guilty to possession of methamphetamine,
I.C. § 37-2732(c), and three counts of unlawful entry, I.C. § 18-7034. 1      The district court
imposed concurrent unified sentences of twenty years, with five years determinate, for battery
with intent to commit rape and seven years, with three years determinate, for possession of

1
       Thornock does not challenge his sentences for unlawful entry.
                                               1
methamphetamine. Thornock filed an Idaho Criminal Rule 35 motion, which the district court
denied. Thornock appeals.
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Thornock’s Rule 35 motion.
A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.          State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our review of the grant
or denial of a Rule 35 motion, we consider the entire record and apply the same criteria used for
determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740
P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of
the record, we conclude no abuse of discretion has been shown.
        Therefore, Thornock’s judgment of conviction and sentences and the district court’s order
denying Thornock’s Rule 35 motion are affirmed.




                                                     2